I N THE COURT OF APPEALS OF TENNESSEE

                                         EASTERN SECTI ON




ROY S. OAKES,                                  )   C/ A NO. 03A01- 9609- CH- 00302
                                               )
      Pl a i nt i f f - Appe l l e e ,         )   HAMBLEN CHANCERY
                                               )
v.                                             )   HON. W LLI AM L. J ENKI NS,
                                                         I
                                               )   CHANCELLOR
HARRY LANE NI SSAN, I NC. ,                    )
                                               )   AFFI RMED AND
      De f e nda nt - Appe l l a nt .          )   REMANDED




LORI L. J ESSEE a nd HERBERT M BACON, BACON, J ESSEE, PERKI NS &
                                  .
SWANSON, M r i s t own, f or Pl a i nt i f f - Appe l l e e .
           or

RODNEY A. FI ELDS, LEW S, KI NG, KRI EG, W
                                 I                      ALDROP & CATRON, P. C. ,
Kn o x v i l l e , f or De f e nda nt - Appe l l a nt .




                                          O P I N I O N




                                                            Fr a nks . J .




              I n t hi s a c t i on f or da ma ge s f or br e a c h of l e a s e , t h e

Tr i a l J udge a wa r de d da ma ge s i n t he a mount of $25, 000. 00 a nd
d e f e nda nt h a s a ppe a l e d.

               The i s s ue s r a i s e d by de f e nda nt e s s e nt i a l l y c a n be

d i s t i l l e d i nt o o ne i s s ue : di d t he Tr i a l Cour t e r r i n hi s

d e t e r mi na t i on o f t he da ma ge a wa r d?

               Pl a i nt i f f Roy Oa ke s owns l a nd a nd a bui l di ng on

So u t h Cumbe r l a nd St r e e t i n M r i s t own Te nne s s e e .
                                        or                                  The bui l di n g

wa s b u i l t i n 1947- 48 a nd Oa ke s r a n a c a r de a l e r s hi p a t t he

l o c a t i on unt i l 1989.      At t ha t t i me , he l e a s e d t he pr ope r t y t o

De f e nd a nt Ha r r y La ne Ni s s a n, I nc .     The l e a s e wa s f or a t e r m of

f i v e y e a r s , a t $1, 500. 00 r e nt pe r mont h.

               The l e a s e a gr e e me nt i nc l ude d t he f ol l owi ng t e r ms :

               4.      Le s s e e s ha l l ma i nt a i n a nd ke e p i n a good
               s t a t e of r e pa i r bot h t he i nt e r i or a nd e xt e r i or
               of t he bui l di ngs upon t he l e a s e d pr e mi s e s .

               7.     Le s s e e a gr e e s , upon t he t e r mi na t i on of t he
               Le a s e , t o r e t ur n t he s a i d pr e mi s e s t o t he
               Le s s or i n a s g ood a c ondi t i on a s whe n Le s s e e
               t ook pos s e s s i on, r e a s ona bl e a nd or di na r y we a r
               a nd t e a r e xc e pt e d.

               8.       Thi s i s a ne t - ne t l e a s e wi t h Le s s e e pa yi ng
               al l     t a xe s , i n s ur a nc e pr e mi ums a nd e xpe ns e s of
               al l     ma i nt e na n c e a nd upke e p t o ma i nt a i n s a i d
               bui    l di ng i n a good s t a t e of r e pa i r .

               9.      De f a ul t by t he Le s s e e i n t he pa yme nt of a ny
               r e nt a l whe n d ue , f a i l ur e t o pa y t a xe s i n a
               t i me l y ma nne r , or f a i l ur e t o ke e p t he pr e mi s e s
               i ns ur e d a s a gr e e d he r e i n a nd pa y t he pr e mi s e s ,
               t he r e f or e , o r Le s s e e ’ s f a i l ur e t o ma i nt a i n a nd
               ke e p t he pr e mi s e s i n a good s t a t e of r e pa i r
               s ha l l , a t t he opt i on of t he Le s s or , c a us e t hi s
               l e a s e t o t e r mi na t e a nd be of no f ur t he r f or c e
               a nd e f f e c t , a nd t he Le s s or s ha l l be e nt i t l e d t o
               t he i mme di a t e pe a c e f ul pos s e s s i on of t he
               pr e mi s e d, pr o vi de d, howe ve r , Le s s or s ha l l
               r e ma i n l i a bl e f or a ny a nd a l l mone t a r y pa yme nt s
               t he n due unde r t he t e r ms of t hi s Le a s e or t o
               be c ome due i n t he f ut ur e , mi t i ga t e d onl y t o t he
               e xt e nt of t he ne t pr oc e e ds of a ny moni e s
               r e c e i ve d by Le s s or f r om t hi r d pa r t i e s who s ha l l
               oc c upy t he pr e mi s e s unde r a r e nt a l a gr e e me nt
               f or t he r e ma i ni ng t e r m of t hi s Le a s e . . . .


                                           2
                   De f e nda nt oc c upi e d t he l e a s e d pr e mi s e s t hr ough 19 9 1 ,

o p e r a t i ng a Bui c k- Ol ds mobi l e de a l e r s hi p.      At t he e nd of 1991 ,

t h e Bu i c k- Ol ds mobi l e f r a nc hi s e wa s move d a c r os s t own t o t he

s a me b ui l di ng us e d f or t he Ni s s a n f r a nc hi s e .        Exc e pt f or t wo

s h o r t s ubl e a s e a gr e e me nt s a nd s ome s t or a ge by de f e nda nt , t h e

b u i l d i ng wa s va c a nt f or t he r e ma i nde r of t he l e a s e t e r m.

                   The r e i s muc h t e s t i mony a s t o t he s t a r k di f f e r e nc e

i n t h e c ondi t i on of t he pr ope r t y a t t he i nc e pt i on a nd a t t h e

e n d o f t he l e a s e .       W t ne s s e s f or pl a i nt i f f t e s t i f i e d a s t o
                                  i

t h e we l l - ma i nt a i ne d a nd ne a t c ondi t i on of t he bui l di ng be f o r e

t he l e a s e .     Thi s c ondi t i on wa s c r e di t e d i n pa r t t o a n ove r a l l

r e n o v a t i on/ r e de c or a t i on 3- 5 ye a r s be f or e t he l e a s e be ga n.

Te s t i mony a s t o t he c ondi t i on of t he pr ope r t y a f t e r t he l e a s e

e n d e d t ol d of r ugs ma r ke d wi t h gr e a s e , t he r e mova l of f i xt ur e s

f r o m t he r e s t r ooms , a n a l a r m s ys t e m whi c h ha d be e n di s ma nt l e d

a n d wa s be yond r e pa i r , t he di s a ppe a r a nc e of a n a wni ng, a nd

wa t e r da ma ge t o t he t i l e s , t h e wa l l s , t h e c e i l i ng, a nd t he

r oof .

                   Re vi e w o f d a ma ge a wa r ds by a t r i a l c our t i s de nov o

a c c o mp a ni e d by a pr e s umpt i on of t he c or r e c t ne s s of t he

f i nd i ngs .      T. R. A. P. 1 3( d) ; Le e k v . Powe l l , 884 S. W 2d 118, 1 2 0
                                                                        .

( Te n n . App. 1994) .

                   De f e nda nt a r gue s t ha t t he da ma ge s we r e not pr ove n

wi t h r e a s ona bl e c e r t a i nt y.    He di s put e s t he s pe c i f i c i t y of t he

r e c e i p t s a nd a r gue s t ha t t he Tr i a l Cour t s houl d ha ve

c o n s i d e r e d de pr e c i a t i on of t he pr ope r t y whe n c a l c ul a t i ng

r e pl a c e me nt c os t s .    He f ur t he r a r gue s t ha t pl a i nt i f f i s not

e n t i t l e d t o r e c ove r be c a us e he ha d a dut y t o mi t i ga t e t he


                                                 3
d a ma g e , whi c h he a l l e ge dl y kne w wa s oc c ur r i ng.

                 Re ga r di ng t he dut y t o mi t i ga t e , de f e nda nt a r gue s

t h a t whe n pl a i nt i f f not i c e d c e i l i ng l e a ks dur i ng a 1991 vi s i t

t o t h e pr ope r t y, he c oul d ha ve i nvoke d Se c t i on Ni ne of t he

l e a s e t o t a ke ba c k pos s e s s i on of t he pr ope r t y a nd mi ni mi z e t h e

d a ma ge a nd r e pa i r c os t s .    De f e nda nt c l a i ms t ha t be c a us e

p l a i n t i f f i ns t e a d l e t t he pr obl e m c ont i nue f or s e ve r a l ye a r s ,

h e i s not e nt i t l e d t o t he hi ghe r c os t of r e pa i r a nd

r e pl a c e me nt t ha t wa s r e qui r e d a t t he e nd of t he l e a s e .

                 The s t a nda r d f or mi t i ga t i on of da ma ge s i s r e a s ona b l e

car e.        Cummi ns v . Br odi e , 667 S. W 2d 759, 766 ( Te nn. App.
                                              .

1 9 8 3 ) ; al s o s e e Hai l e y v . Cunni ngham, 654 S. W 2d 392, 396
                                                            .

( Te n n . 1983) .      He r e , t he Tr i a l Cour t f ound c r e di bl e

p l a i n t i f f ’ s a s s e r t i ons t ha t he ha d t ol d s e ve r a l me mbe r s of

d e f e n d a nt ’ s s t a f f on s e v e r a l oc c a s i ons a bout t he l e a ks a nd t h e

n e e d f or r e pa i r .   Thi s f i ndi ng i s a c c ompa ni e d by a pr e s umpt i o n

o f c o r r e c t ne s s whi c h i s not ove r c ome by t he t e s t i mony i n t h e

r e c or d.     The a c t i on of r e que s t i ng t he r oof be r e pa i r e d wa s

r e a s o n a bl e , c ons i de r i ng t ha t t he ot he r c ove na nt s of t he l e a s e

we r e b e i ng f ol l owe d a nd pl a i nt i f f c oul d f a i r l y a s s ume t ha t

d e f e n d a nt woul d c or r e c t t he pr obl e m.     Gi ve n t he s e e f f or t s b y

p l a i n t i f f a nd t a ki ng i nt o c ons i de r a t i on t ha t t he Tr i a l Cour t

d i d a c knowl e dge t ha t t he dut y t o mi t i ga t e wa s a f a c t or i n hi s

d e t e r mi na t i on of da ma ge s , t he e vi de nc e doe s not pr e ponde r a t e

a ga i n s t t hi s a s pe c t o f t he Tr i a l Cour t ’ s a s s e s s me nt of

d a ma ge s .

                 As t o t he a mount da ma ge s a wa r de d, t he me a s ur e of

d a ma ge s f or a l e s s e e ’ s br e a c h of c ove na nt t o r e pa i r i s t he


                                               4
r e a s o na bl e c os t of r e s t or i ng t he pr e mi s e s t o i t s pr i or

c o n d i t i on.     Ve r t r e s s v . Te nne s s e e Aut o Cor por at i on, 5

Te n n . App. 140, 152 ( 1927) ;             22 Am. J ur . 2d Da ma ge s §420

( 1988) .       The Tr i a l Cour t ut i l i z e d t he c os t of r e pa i r a s t he

me a s u r e of d a ma ge s , a nd s t a t e d t ha t he ha d t a ke n i nt o

c o n s i d e r a t i on de pr e c i a t i on a nd t he dut y t o mi t i ga t e i n

a s s e s s i ng t he $25, 000. 00 da ma ge s .         The a wa r d r e f l e c t e d a

s i g n i f i c a nt de c r e a s e i n t he hour l y r a t e pa i d f or r e s t or a t i on

l a b o r by Ti m Oa ke s .       The Tr i a l Cour t a l s o c ons i de r e d t he

r e ma i n i ng l i f e - s pa n of t he ol d r oof a nd a voi de d a wa r di ng a

wi n d f a l l f or t he i ns t a l l me nt of t he ne w r oof ma de of a

s t u r d i e r pr oduc t , by a wa r di ng t wo- f i f t hs of t he c os t s of t h e

n e w r o of a s da ma ge s .       De pr e c i a t i on on t he mi s s i ng a wni ng

r e s u l t e d i n a n a wa r d of one - t hi r d of i t s c os t .         Li ke wi s e , t h e

a s s e s s me nt f or pa i nt i ng t he i nt e r i or of t he bui l di ng wa s

s i gn i f i c a nt l y l e s s t ha n i t s t ot a l c os t .

                    W a f f i r m t he j udgme nt of t he Tr i a l Cour t ’ s a wa r d o f
                     e

d a ma ge s , b e c a us e t he e vi de nc e doe s not           p r e ponde r a t e a ga i ns t

t he a wa r d.        T. R. A. P. Ru l e 13( d) .

                    The c a us e i s r e ma nde d wi t h t he c os t of t he a ppe a l

a s s e s s e d t o t he a ppe l l a nt .




                                                ________________________
                                                He r s c he l P. Fr a nks , J .


CONCUR:




                                                 5
_ _ _ _ _ ______________________
Do n T. M M r a y, J .
             c ur




_ _ _ _ _ _ __________________ ___
W l l i a m H. I nma n, Sr . J .
  i




                                     6